IN THE SUPREME COURT OF THE STATE OF NEVADA

 

TERESA RENITA BURWELL, No. 84965
Appellant,

NEVADA ORTHOPEDIC AND SPINE é F LL. E LU

CENTER LLP; AND ARTHUR TAYLOR, ais

M.D. JUL 08 2022

 

Respondents. CLERK OF SYPREME COURT

ORDER DISMISSING APPEAL "==

This is a pro se appeal from an order granting appellant’s

motion for trial de novo and granting respondents’ motion to remove the

case from the short trial program. Eighth Judicial District Court, Clark
County; Adriana Escobar, Judge.

Review of the documents submitted to this court pursuant to

NRAP 3(g) reveals jurisdictional defects. Specifically, to the extent

appellant challenges the order granting her request for a trial de novo,

appellant is not aggrieved by the decision. See NRAP 3A(a) (only an

aggrieved party may appeal). In addition, no statute or court rule provides

for an appeal from an order removing a case from the short trial program.

Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851

(2013) (this court may only consider appeals authorized by statute or court

rule"); see also NRS 38.247. Accordingly, this court lacks jurisdiction and
ORDER this appeal DISMISSED.

pode Lael. og,

Hardesty

As Glas Q 5 ds LA id.
Supreme Count S

tiglich Herndon

 

 

OF
NEVADA

(Q) 19474 iso
—

es | aaa ae

 

 
ce: Hon. Adriana Escobar, District Judge
Teresa Renita Burwell

McBride Hall
Eighth District Court Clerk

Supreme Court
OF
NEVADA

(0) [947A EE 2